Citation Nr: 1748151	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disability. 

2.  Entitlement to service connection for a gastrointestinal disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for hearing loss of the left ear.  

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991.  She was awarded the Southwest Asia Service Medal with two bronze stars, and served in Southwest Asia from October 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Rating Decision and a March 2013 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2015 decision, the Board, in part, denied service connection for a liver disability, a gastrointestinal disability, and hearing loss of the left ear, and denied reopening the previously denied claim for service connection for a left shoulder disability, and denied an initial rating in excess of 50 percent for PTSD.  The Veteran appealed.  

In a January 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the portion of the May 2015 Board decision that denied entitlement to service connection for a liver disability, a gastrointestinal disability, hearing loss for the left ear, and an initial rating in excess of 50 percent for PTSD and remanded the matters for readjudication.  The Court reversed the Board's finding that new and material evidence had not been submitted to reopen a previously denied claim for a left shoulder disability and reopened and remanded the claim for adjudication on the merits.  The Court found that the Board erred in finding that the Veteran had not submitted new and material evidence sufficient to reopen her previously denied claim for service connection for a left shoulder and the Court reversed that finding.  The Court remanded the reopened claim for service connection for a left shoulder disability to the Board for adjudication on the merits in light of the evidence added to the record since February 1992.  
The issues of entitlement to service connection for a liver disability and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability had its onset in service 

2.  The Veteran was exposed to acoustic trauma during service. 

3.  The Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes and it is as likely as not that the left ear hearing loss disability is related to exposure to acoustic trauma in service.

4.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not by deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

1.  The Veteran has a disability manifested by left shoulder pain that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2016).

3.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in June 2015.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 

The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Left Shoulder Disability 

A.  Law and Regulation 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309 (a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303 (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





B.  Factual Background 

Service treatment records for August 1972 show that the Veteran sought treatment for shoulder pain after a radio fell on her shoulder.  An X-ray study was ordered, but is not contained in the record.  A July 1973 Emergency Room Note shows that the Veteran presented after falling on a wet floor, landing on her right leg up to her right shoulder.  The examiner noted that the Veteran reported pain in the left shoulder and that there was full range of motion.  An X-ray study showed that there was no fracture.  Thereafter, numerous periodic examinations from May 1976 through February 1987 documented the lack of any complaints or finding of left shoulder problems, and the Veteran denied experiencing a painful or "trick" shoulder.  At her September 1991 examination for discharge, the Veteran reported a painful or "trick" shoulder.  The examiner noted that the Veteran reported that her shoulder went out one time during push-ups and that she could not lift or carry heavy objects with it.  The examiner indicated that the Veteran fell on her shoulder in July 1973 on a wet floor and she was treated at the Lyster Army Hospital.  The examiner did not indicate which shoulder the Veteran reported as painful or "trick". 

At a January 1992 VA examination, the Veteran reported left shoulder stiffness.  The Veteran's left shoulder was found to have normal range of motion. 

A September 1997 CCEP evaluation diagnosed left shoulder pain.  An x-ray of the Veteran's left shoulder was normal.  The Veteran's upper extremities were termed abnormal, with a physician's notation of pain with overhead arm raise.  

An August 2000 treatment record reports that the Veteran sought treatment for left shoulder pain radiating to her elbow and an x-ray revealed no significant bony or articular abnormality and the impression was "normal study." 

At an August 2000 VA examination, the examiner diagnosed left shoulder pain.  

On a June 2001 VA primary care treatment assessed limited range of motion of the left shoulder from an old injury.  

At an October 2009 VA Gulf War protocol examination, the examiner noted complaints of shoulder pain.  On physical examination, range of motion tests revealed left shoulder extension and abduction to 180 degrees and internal and external rotation to 80 degrees.  The examiner diagnosed the Veteran with mild degenerative joint disease of the acromioclavicular joint of the left shoulder and the examiner stated that the "Problem Associated with the Diagnosis" was "gulf war syndrome."  

C.  Analysis 

The Veteran contends that her left shoulder disability had its onset during service.  

The Board notes that the Veteran has a current left shoulder disability.  The October 2009 VA examiner diagnosed the Veteran with mild degenerative joint disease of the acromioclavicular joint of the left shoulder.  Although the examiner went on to state that this was part of a "gulf war syndrome", the fact remains that the Veteran's left shoulder disorder is not an undiagnosed illness, but rather is a recognized and commonly diagnosed malady.
 
Next, the Board finds that the Veteran sustained a left shoulder injury in-service.  The Veteran's service treatment records reveal that the Veteran sought treatment for shoulder pain after a radio fell on her shoulder in August 1972.  On a July 1973 Emergency Room Note, the Veteran reported that she fell on a wet floor, landing on her right leg up to her right shoulder.  The examiner noted that the Veteran reported pain in the left shoulder and that there was full range of motion.  An x-ray showed that there was no fracture.  The Veteran's September 1991 Separation Examination includes a normal upper extremity evaluation.  On a September 1991 Separation Report of Medical History, the Veteran reported a painful or "trick" shoulder.  The examiner noted that the Veteran reported that her shoulder went out one time during push-ups and that she could not lift or carry heavy objects with it.  The examiner indicated that the Veteran fell on her shoulder in July 1973 on a wet floor and she was treated at the Lyster Army Hospital.  

Finally, the Board finds that the weight of the medical and lay evidence of record reflects that the Veteran has had continuous symptoms of a left shoulder disability since separation from service.  As noted above, at a January 1992 VA examination, the Veteran reported left shoulder stiffness; at a September 1997 CCEP evaluation, the Veteran was diagnosed with left shoulder pain; an August 2000 treatment record reports that the Veteran sought treatment for left shoulder pain radiating to her elbow; at an August 2000 VA examination, the examiner diagnosed left shoulder pain.  

The evidence of record, both lay and medical, reflects that the Veteran's left shoulder was injured in service and that the Veteran has consistently advanced having symptoms of a left shoulder disability since service separation.  Further, the October 2009 VA examiner has opined that the Veteran's current left shoulder mild degenerative joint disease of the acromioclavicular joint disability is related to service, although through the mechanism of Persian Gulf War Syndrome.  Although the left shoulder disorder clearly does not involve the provisions of 38 C.F.R. § 3.317, the Board liberally construes the examiner's opinion to establish his belief that there is some relationship of the current disorder to service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a left shoulder disability since service separation which was later diagnosed as mild degenerative joint disease of the acromioclavicular joint of the left shoulder.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured her left shoulder in service and has experienced "continuous" symptoms of a left shoulder disability of mild degenerative joint disease of the acromioclavicular joint of the left shoulder since separation from service.  As such, the criteria for service connection for disability of the left shoulder under 38 C.F.R. § 3.303 (b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is granted.

III.  Left Ear Hearing Loss 

A.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1331; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a), as it is considered an organic disease of the nervous system.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.102 , 4.3.




B.  Factual Background 

Service treatment records show that at her November 1971 enlistment examination, the Veteran's left ear puretone thresholds were 10 at 500 Hertz (Hz), 15 at 2000 Hz, and 10 at 4000 Hz.  On a May 1976 treatment record, the Veteran's left ear puretone thresholds were 10 at 500 Hertz (Hz), 15 at 2000 Hz, and 10 at 4000 Hz.  On a November 1982 treatment record, the Veteran's left ear puretone thresholds were 5 at 500 Hertz (Hz), 0 at 1000 Hz, 0 at 2000 Hz, 5 at 3000 Hz,  and 10 at 4000 Hz.  On a February 1987 Treatment Record, the Veteran's left ear puretone thresholds were 10 at 500 Hertz (Hz), 5 at 1000 Hz, 5 at 2000 Hz, 5 at 3000 Hz, and 15 at 4000 Hz.  At her September 1991 Separation Examination, the Veteran's left ear puretone thresholds were 15 at 500 Hertz (Hz), 10 at 1000 Hz, 15 at 2000 Hz, 15 at 3000 Hz, and 45 at 4000 Hz.

At a January 1992 Audiology Examination, the Veteran's left ear puretone thresholds were 15 at 500 Hertz (Hz), 10 at 1000 Hz, 15 at 2000 Hz, 15 at 3000 Hz, and 20 at 4000 Hz.

At a February 2009 Audiology private treatment record, the Veteran's left ear puretone thresholds were 25 at 500 Hertz (Hz), 15 at 1000 Hz, 20 at 2000 Hz, and 30 at 4000 Hz.

At an October 2009 VA audiology examination, the Veteran's left ear puretone thresholds were 40 at 500 Hertz (Hz), 20 at 1000 Hz, 15 at 2000 Hz, and 30 at 4000 Hz.  The audiologist diagnosed the Veteran with mild hearing loss bilaterally. 

At a February 2013 VA audiology examination, the Veteran's left ear puretone thresholds were 25 at 500 Hertz (Hz), 10 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz, and 30 at 4000 Hz.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the condition was at least as likely as not caused by or the result of service because the Veteran experienced military noise exposure but no post service occupational or recreational noise exposure and there were clinically significant shifts in her puretone thresholds since in-service audiometric testing in 1976 and 1991.  

C.  Analysis 

The Veteran contends that she incurred left ear hearing loss as a result of noise exposure in-service from firing weapons on the firing range and in the field.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as from firing weapons.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of her service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the October 2009 VA audiometric examination shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the left ear.

At an October 2009 VA audiology examination, the Veteran's left ear puretone thresholds were 40 at 500 Hertz (Hz), 20 at 1000 Hz, 15 at 2000 Hz, and 30 at 4000 Hz.  Speech audiometry revealed speech recognition ability of 96.  

The Board finds that the evidence is in equipoise on the question of whether service connection is warranted for left ear hearing loss.  Service treatment records are negative for any complaints, diagnosis, or treatment of hearing loss.  However, the Veteran provided competent and credible lay evidence that she began to experience hearing loss in service.  The February 2013 VA audiology examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the condition was at least as likely as not caused by or the result of service because the Veteran experienced military noise exposure but no post service occupational or recreational noise exposure and there were clinically significant shifts in her puretone thresholds since in-service audiometric testing in 1976 and 1991.  

The January 1992 VA audiological examination report indicates that the VA audiologist concluded that the Veteran's hearing was within normal limits for adjudication purposes.  At the January 1992 Audiology Examination, the Veteran's left ear puretone thresholds were 15 at 500 Hertz (Hz), 10 at 1000 Hz, 15 at 2000 Hz, 15 at 3000 Hz, and 20 at 4000 Hz.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.  While the January 1992 VA audiological examination determined that the Veteran's hearing was within normal limits for adjudication purposes, the October 2009 VA examination and February 2013 opinion weigh in favor of service connection.  In regards to left ear hearing loss, while the Veteran is not qualified to diagnose the etiology of her hearing loss, she is competent to report the observable symptoms of decreased hearing.  Accordingly, the Board finds that the Veteran's statements that hearing loss symptoms existed since active service are competent and credible evidence of a continuity of symptoms since her active service.  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service and the February 2013 opinion by the VA audiology examiner put the evidence in relative equipoise as to whether the left ear hearing loss is related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.

IV.  Initial Rating in Excess of 50 Percent for PTSD

A.  Law and Regulations 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

B.  Factual Background 

In a September 1997 Treatment Record, the Veteran reported moodiness, estrangement from service since returning from the Persian Gulf, forgetfulness.  

At an August 2000 VA Persian Gulf Registry examination, the Veteran reported depression, memory loss, and insomnia.  The examiner noted that the Veteran was teary during the examination.  

At an October 2009 VA PTSD examination, the Veteran reported the following symptoms; anxiety, depression, mild memory loss, nightmares, avoidant behavior, diminished interest in or participating in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or angry outbursts, concentration difficulties, hypervigilance, and exaggerated startled response.  The examiner noted that the Veteran experienced her PTSD symptoms daily, to a moderate to severe degree.  The examiner indicated that the Veteran's thought process was tangential and that the Veteran experienced attention disturbances.  The Veteran reported that her psychiatric symptoms interfered with her job by causing difficulty following instructions, inappropriate behavior, poor social interaction, and increased absenteeism.  The Veteran also reported that she worked full-time as a vocational rehabilitation technician and lost four weeks from work in the preceding year due to sleep loss and lack of motivation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  

In a May 2011 VA Psychiatric treatment note, the Veteran reported tearfulness and nightmares.  

In a July 2011 VA Psychiatric treatment note, the Veteran reported severe depression, anhedonia and crying spells, nightmares, and sleep difficulties, decreased energy, concentration and memory problems, auditory hallucinations, social isolation, near daily anxiety, severe irritability, intrusive thoughts, avoidant behavior, emotional detachment, sense of foreshortened future, hypervigilance, exaggerated startled response, restlessness, and feelings of helplessness, hopelessness, worthlessness, and guilt.  A GAF score of 55 was assigned.  

In a September 2011 VA Psychiatric treatment note, the Veteran reported crying spells, feelings of hopelessness, depression, nightmares, intrusive thoughts, restricted affect, irritability, concentration problems, exaggerated startled response, and hypervigilance.  A GAF of 52 was assigned.  

At a March 2013 VA PTSD examination, the Veteran reported symptoms of intrusive thoughts, nightmares, insomnia, anhedonia, irritability, poor concentration, depressed mood, frequent crying spells, indecisiveness, and fatigue.  The Veteran indicated that she lives alone and was never married.  The Veteran noted that she has one adult daughter, to whom she is close and that she is close with one of her sisters.  The Veteran reported that she has few close friends because she does not want to be around people.  The examiner indicated that the Veteran had difficulty focusing, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported that she has worked as a Vocational Rehabilitation Technician for the last twenty-one years.  The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 55 was assigned.  

C.  Analysis 

The Veteran seeks a higher disability rating for her PTSD than the currently assigned 50 percent.  

After reviewing the pertinent evidence of record, the Board finds that a disability rating in excess of 50 percent is not warranted for the service-connected PTSD.  

The 50 percent rating for PTSD is based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

However, there is no showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships as to warrant the assignment of a schedular 70 percent rating evaluation.  38 C.F.R. § 4.130.

The Board finds that the reported symptoms amount to no more than occupational and social impairment with reduced reliability and productivity, warranting no more than the 50 percent disability rating.  The medical evidence shows symptoms of deficiencies in mood and work, irritability, hypervigilance, and depression.  The Veteran did not have deficiencies with family relations, school, judgment, or thinking.  Despite reports of irritability, the Veteran did not exhibit unprovoked irritability with periods of violence.  Moreover, despite reports of hypervigilance, the evidence does not show obsessional rituals that are so severe as to interfere with routine activities.  Also, despite the Veteran's reports of severe depression, she did not report a level of depression which affected her ability to function independently, inappropriately, and effectively.  These symptoms as reported reflect ongoing moderate PTSD symptoms as to warrant the current assignment of a schedular 50 percent rating evaluation.  
In that connection, the Board notes in particular that on a July 2011 VA Psychiatric treatment note, the Veteran reported auditory hallucinations.  Although, on this one occasion, the Veteran presented with complaints of auditory hallucinations, the Board notes that in the next treatment record in September 2011, the Veteran did not report any auditory hallucinations or on any other treatment record or examination.  Further, the Veteran specifically denied experiencing any suicidal or homicidal ideations at each VA examination conducted and in all the treatment records.  None of the psychiatrists or psychologists of record found her to be a persistent risk for suicide or for harming others.  

The Board has considered whether a higher 70 percent disability rating is warranted under DC 9413 and finds that the specific criteria are not met.  While the record shows that the Veteran displayed symptoms associated with a higher rating, such as difficulty in adapting to stressful circumstances, depression, and irritability, it must be emphasized that, even with consideration of these symptoms, the totality of the Veteran's disability picture does not demonstrate that her service-connected PTSD resulted in symptoms productive of occupational and social impairment with deficiencies in most areas.  Significantly, there is no indication that the Veteran was unable to maintain effective relationships during this time.  The Board notes that, although there is evidence that she has few friends because she does not want to be around people, she has a good relationship with her daughter and has at least one close friend.  See March 2013 VA Examination.  Neither the October 2009 examiner nor the March 2013 examiner has indicated that the Veteran has total occupational impairment due to PTSD.  Thus, the criteria for a higher 70 percent rating are not met.  

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran's PTSD therapy records have indicated GAF scores ranging from 50-60.  The Veteran was assigned a GAF score of 55 during an October 2009 VA PTSD examination.  The Veteran was assigned a GAF score of 55 on a July 2011 VA Psychiatric treatment note.  The Veteran was assigned a GAF score of 52 on a September 2011 VA Psychiatric treatment note.  The Veteran was assigned a GAF score of 55 during a March 2013 VA PTSD examination.  These scores are within the range of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's GAF score range from 50-60 is compatible with assignment of the current 50 percent rating.  The Board finds that these assigned GAF scores are consistent with no more than the level of impairment contemplated by the assigned ratings and do not provide a basis for any higher rating.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 50 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that her service-connected PTSD was worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that she has a more severe disability in this respect.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 50 percent.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for left shoulder disability is granted. 

Service connection for left ear hearing loss is granted.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.   


REMAND

Regrettably, review of the record reveals that the claims for service connection for a liver disability and service connection for a gastrointestinal disability must be remanded for additional development.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

First, the Board turns to the Veteran's claimed liver disability, to include on the basis of an undiagnosed illness.  A review of the January 2017 Memorandum Decision shows that the Court found that the Board's failure to address entitlement to presumptive service connection for a liver disability under § 3.317 was not harmless.  This theory of entitlement would entitle the Veteran to a VA medical examination to assess the etiology of her claimed liver disorder.  As to the elements of McLendon, the evidence of record shows that the Veteran has a current disability or persistent or recurrent symptoms of a disability during the claim period.  Regarding the second element of McLendon, the record reflects that the Veteran served in the Persian Gulf War and has manifestations of a potential undiagnosed illness or medically unexplained chronic multisymptom illness during the applicable presumptive period.  As to the third element, the January and February 2009 private medical records noting elevated fatty liver function tests and fatty liver contain impressions of "Gulf War Illness."  The Court remanded the issue for the Veteran to be afforded a VA examination as to the etiology of her claimed liver disorder.  As such, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim.  See McLendon, supra.

Next, the Board turns to the Veteran's claimed gastrointestinal disability.  In September 1997, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and in August 2000, the Veteran underwent a VA Persian Gulf registry examination and the examiner diagnosed GERD.  Moreover, a December 2008 private medical record contains a medical history of "Gulf War Illness" and GERD.  Additionally, private medical records from January and February 2009 contain impressions of Gulf War syndrome and GERD.  At a March 2013 VA Gulf War protocol examination, the examiner listed chronic GERD and gastritis under "Diagnosed illness with no etiology" and noted the presence of H. pylori.  A review of the January 2017 Memorandum Decision shows that the Court found that the Board's failure to address entitlement to presumptive service connection for a gastrointestinal disability under § 3.317 was not harmless.  The Court remanded the issue for the Board to consider entitlement to service connection for a gastrointestinal disability on a presumptive basis and to remand if necessary to obtain a new medical examination addressing the etiology of gastrointestinal disability to include erosive gastritis.  As such, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim. See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of a liver disability.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to the following: 

a.  Does the Veteran have a currently liver disability?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current liver disability is etiologically related to active military service.  

b.  If Veteran's liver symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of a gastrointestinal disability.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to the following: 

a.  Does the Veteran have a currently gastrointestinal disability?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current gastrointestinal disability is etiologically related to active military service.  

b.  If Veteran's gastrointestinal symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Specifically, the examiner should indicate whether the Veteran has erosive gastritis.  

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


